DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species 1, Fig. 1, Claims 1, 2, 4, 5 and 8-13 in the reply filed on February 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ewald, A. (GB742891A, relied on machine translation, hereinafter Ewald).
Claim 1, Ewald discloses an ultrasound crystallization device comprising: 
an inlet (#6) for receiving a flow of process fluid containing substance to be crystallized (see figure 1), 
a tubular crystallization reactor (#2a) arranged to conduct the process fluid between the inlet (#6) and an outlet (#5) of the crystallization device (see figure 1), 
an ultrasound source (#16, #23) for radiating ultrasound to the tubular crystallization reactor (see figure 1), and 
a temperature-control structure (#15) for controlling temperature of the process fluid so that the process fluid is in heat transfer relation with temperature-control fluid (#17) (see figure 1), 
wherein the tubular crystallization reactor (#2a) is shaped to conduct the process fluid to flow around the ultrasound source (#16, #23) so that a flow path of the process fluid is circulated around the ultrasound source, and wherein the temperature-control structure (#15) comprises a flow-guide structure (#13, #14) for guiding at least a part of the temperature-control fluid to flow around the ultrasound source (#16, #23) so that a flow path of the at least part of the temperature-control fluid (#17) is circulated around the ultrasound source (#16, #23) (see figure 1 and page 2, line 20 to page 2, line 118).  
Claim 4, Ewald discloses wherein the flow-guide structure (#13, #14) is arranged to guide the at least part of the temperature-control fluid to flow along a helical path surrounding the ultrasound source (#16, #23) (see figure 1).
Claims 1-2, 4 and 8-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Grawe et al. (US Pat. Pub. No. 2013/0040141, hereinafter Grawe).
	In regards to Claim 1, Grawe discloses an ultrasound crystallization device (#1) comprising: 
an inlet (#12) for receiving a flow of process fluid containing substance to be crystallized (see figure 2 and paragraph [0060]-[0062]), 
a tubular crystallization reactor (#8) arranged to conduct the process fluid between the inlet (#7 carrying temperature-control fluid) and an outlet (#13) of the crystallization device (see figure 2 and paragraph [0060]-[0062]), 
an ultrasound source (#10) for radiating ultrasound to the tubular crystallization reactor (#8) (see figure 2 and paragraph [0061]), and 
a temperature-control structure (#9) for controlling temperature of the process fluid so that the process fluid is in heat transfer relation with temperature-control fluid (#7) (see figure 2 and paragraph [0061]), 
wherein the tubular crystallization reactor (#8) is shaped to conduct the process fluid to flow around the ultrasound source (#10) so that a flow path of the process fluid is circulated around the ultrasound source, and wherein the temperature-control structure comprises a flow-guide structure (#8 spiral coil pipe acting as flow guide structure within the tubular crystallization reactor) for guiding at least a part of the temperature-control fluid (#7) to 
In regards to Claim 2, Grawe discloses wherein the tubular crystallization reactor (#8) is a helix-shaped tube surrounding the ultrasound source (#10) (see figure 2). 
In regards to Claim 4, Grawe discloses wherein the flow-guide structure (#8 spiral coil pipe acting as flow guide structure within the tubular crystallization reactor) is arranged to guide the at least part of the temperature-control fluid to flow along a helical path surrounding the ultrasound source (#10) (see figure 2).
In regards to Claim 8, Grawe discloses wherein the ultrasound crystallization device (#1) comprises a stabilizer tank (#2) between the tubular crystallization reactor (#8) and the outlet (#13) of the ultrasound crystallization device (#1) (see figure 2 and paragraphs [0060]-[0062]).
In regards to Claim 9, Grawe discloses wherein the ultrasound crystallization device (#1) comprises a mixer (#4) for stirring the process fluid contained by the stabilizer tank (#2) (see figure 2 and paragraph [0060]).
In regards to Claim 10, Grawe discloses wherein the ultrasound source (#10) is cylindrical and arranged to radiate the ultrasound via a girthed area of the cylindrical ultrasound source (#10), and the tubular crystallization reactor (#8) surrounds the girthed area of the cylindrical ultrasound source so that the tubular crystallization reactor is arranged to conduct the process fluid substantially parallel with the girthed area of the cylindrical ultrasound source and a distance away from the girthed area of the cylindrical ultrasound source (see figure 2).
Claim 11, Grawe discloses wherein the ultrasound source (#10) is arranged to radiate the ultrasound at a frequency belonging to a range from 16kHz to 100kHz (see paragraph [0061]; Grawe discloses the ultrasound source radiates the ultrasound at a frequency belonging to a range from 20-25kHz, which falls inside the claimed range of from 16kHz to 100kHz, as claimed by the applicant, thereby anticipating the claimed range of the invention.  See MPEP 2131.03).
In regards to Claim 12, Grawe discloses wherein the ultrasound source (#10) is arranged to radiate the ultrasound at a frequency belonging to a range from 20kHz to 40kHz (see paragraph [0061]; Grawe discloses the ultrasound source radiates the ultrasound at a frequency belonging to a range from 20-25kHz, which falls inside the claimed range of from 20kHz to 40kHz, as claimed by the applicant, thereby anticipating the claimed range of the invention.  See MPEP 2131.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grawe in view of Morris et al. (WO92/20420A1, hereinafter Morris).
In regards to Claim 13, Grawe discloses the ultrasound crystallization device as recited in claim, but is silent in regards to wherein the ultrasound crystallization device comprises an ultrasound controller for periodically switching the ultrasound source on and off. 
However, Morris teaches an ultrasound crystallization device comprising: an inlet (#7) for receiving a flow of process fluid containing substance to be crystallized, a tubular crystallization reactor (#6) arranged to conduct the process fluid between the inlet and an outlet (#9) of the crystallization device, an ultrasound source (#2, #3) for radiating ultrasound to the tubular crystallization reactor (#6), and a temperature-control structure for controlling temperature of the process fluid so that the process fluid is in heat transfer relation with temperature-control fluid (see figure 1b and bridging paragraph from page 18 to page 19).  Morris further teaches wherein the ultrasound source (#2, #3) comprises an ultrasound controller for periodically switching the ultrasound source on and off, such 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultrasound crystallization device as disclosed by Grawe by having an ultrasound controller for periodically switching the ultrasound on and off, as claimed by the applicant, with a reasonable expectation of success, as Morris teaches an ultrasound crystallization device comprising an inlet for receiving a flow of process fluid containing substance to be crystallized, a tubular crystallization reactor arranged to conduct the process fluid between the inlet and an outlet of the crystallization device, an ultrasound source for radiating ultrasound to the tubular crystallization reactor, and a temperature-control structure for controlling temperature of the process fluid so that the process fluid is in heat transfer relation with temperature-control fluid, whereby the ultrasound source comprises an ultrasound controller for periodically switching the ultrasound source on and off, such as operating the ultrasound source in a series of pulses, i.e. on and off, for a predetermined amount of time, for efficiently controlling nucleation and crystal growth and thus increasing the efficiency of the solidification process (see pages 26-30, and 34, examples 2, 3 and 6).




Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 5, Grawe et al. (US Pat. Pub. No. 2013/0040141)-which is considered the closest prior art of record, discloses an ultrasound crystallization device (#1) comprising: 
an inlet (#12) for receiving a flow of process fluid containing substance to be crystallized (see figure 2 and paragraph [0060]-[0062]), 
a tubular crystallization reactor (#8) arranged to conduct the process fluid between the inlet (#7 carrying temperature-control fluid) and an outlet (#13) of the crystallization device (see figure 2 and paragraph [0060]-[0062]), 
an ultrasound source (#10) for radiating ultrasound to the tubular crystallization reactor (#8) (see figure 2 and paragraph [0061]), 
a temperature-control structure (#9) for controlling temperature of the process fluid so that the process fluid is in heat transfer relation with temperature-control fluid (#7) (see figure 2 and paragraph [0061]), 
wherein the tubular crystallization reactor (#8) is shaped to conduct the process fluid to flow around the ultrasound source (#10) so that a flow path of the process fluid is circulated around the ultrasound source, and wherein the temperature-control structure comprises a flow-guide structure (#8 spiral coil pipe acting as flow guide structure within the tubular crystallization reactor) for guiding at least a part of the temperature-control fluid (#7) to 
wherein the temperature-control structure (#9) comprises a container encompassing the tubular crystallization reactor (#8) and the ultrasound source (#10).
The difference between Grawe and the instant invention is that Grawe fails to disclose wherein the flow-guide structure comprises a helical-guide plate attached to an inner wall of the container and surrounding the tubular crystallization reactor. 
Applicant discloses on paragraphs [001]-[0012] of published specification that: “The tubular crystallization reactor is shaped to conduct the process fluid to flow around the ultrasound source so that a flow path of the process fluid is circulated around the ultrasound source, and the temperature-control structure comprises a flow-guide structure for guiding at least a part of the temperature-control fluid to flow around the ultrasound source so that a flow path of the at least part of the temperature-control fluid is circulated around the ultrasound source. The tubular crystallization reactor can be, for example but not necessarily, a helix-shaped tube surrounding the ultrasound source. The temperature-control structure may comprise, for example but not necessarily, a container encompassing the tubular crystallization reactor and the ultrasound source, and the flow-guide structure may comprise, for example but not necessarily, a helical flow-guide plate attached to the inner wall of the container and surrounding the tubular crystallization reactor…As both the process fluid and the temperature-control fluid are guided to flow around the ultrasound source, the heat transfer between the process fluid and the 
Applicant discloses on paragraph [0031] of published specification that: “…the tubular crystallization reactor 102 is a helix-shaped tube surrounding the ultrasound source 104 so that the process fluid is conducted to circulate around the ultrasound source 104. The temperature-control structure 105 comprises a container 107 encompassing the tubular crystallization reactor 102 and the ultrasound source 104. In this exemplifying ultrasound crystallization device, the flow-guide structure 106 is a helical guide-plate attached to the inner wall of the container 107 and arranged to surround the tubular crystallization reactor 102. In FIG. 1, the container 107 and the flow-guide structure 106 are presented as section views where the section plane is parallel with the xz-plane of a coordinate system 199. As illustrated with arrows in FIG. 1, the flow-guide structure 106 guides at least a part of the temperature-control fluid to flow along a helical path surrounding the ultrasound source 104 and the tubular crystallization reactor 102.”
There is no reason, motivation or suggestion in Grawe, alone or in combination, which would motivate one of ordinary skill in the art to have an ultrasound crystallization reactor having the flow-guide structure comprising a helical-guide plate attached to an inner wall of the container and surrounding the tubular crystallization reactor, in order to arrive at the claimed invention.  For this reason, claim 5 has been objected to as being allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.